Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:18-CV-23653-FAM


     OLAPLEX, LLC, and LIQWD, INC.,

                             Plaintiffs,

     v.

     VERBENA PRODUCTS LLC d/b/a
     BEAUTYVICE, and ROBERT ROQUE,

                       Defendants.
     ________________________________________

     VERBENA PRODUCTS LLC d/b/a
     BEAUTYVICE and ROBERT ROQUE,

                             Counterclaim-Plaintiffs,

     v.

     OLAPLEX, LLC, and LIQWD, INC.,

                       Counterclaim-Defendants.
     ________________________________________/

                     MOTION TO DISMISS COUNT I OF COUNTERCLAIM

               Pursuant to the provisions of Rule 12(b)(6), Fed.R.Civ.P., Plaintiffs/Counter-

     Defendants, OLAPLEX, LLC and LIQWD, INC. (hereinafter “Olaplex” or “Plaintiffs”),

     hereby file this Motion to Dismiss Count I of the Counterclaims filed by

     Defendants/Counterclaim Plaintiffs VERBENA PRODUCTS LLC d/b/a BEAUTYVICE

     and ROBERT ROQUE (hereinafter “Counter-Plaintiffs” or the “Verbena Defendants”




          FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                          (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 2 of 9
                                                                 Case No. 1:18-CV-23653-FAM


     (Doc. No. 10, hereinafter “Counterclaim I”) for failure to state a claim upon which relief

     may be granted.

               I.     INTRODUCTION

               In Counterclaim I, the Verbena Defendants ask this Court for relief in the form of

     a declaratory judgment that they do not infringe the federally-registered trademarks

     asserted in the Complaint, namely U.S. Trademark Registration Nos. 4,533,436;

     4,557,585; and 4,682,909 (collectively the “Olaplex Trademarks”). As set forth below, a

     determination of the substantive merits of Counterclaim I will be identical to the

     fundamental factual and legal analysis of the claims asserted in Olaplex’s Complaint.

     Counterclaim I will be rendered moot by the Court’s disposition of Olaplex’s claims and,

     as a result, should be dismissed with prejudice.

               II.    FACTUAL BACKGROUND

               Since 2014, Plaintiffs have extensively and exclusively sold goods bearing the

     OLAPLEX® trademark throughout the United States, and Plaintiffs own the exclusive

     right to use and reproduce the OLAPLEX® trademark. The OLAPLEX® mark has

     acquired considerable value and is well known to the consuming public and trade as

     identifying and distinguishing OLAPLEX® products. Plaintiffs exercise strict quality

     control over the production, bottling, packaging, and distribution of the products sold

     under the OLAPLEX® trademark, and each unit is marked with a product code that is

     used as a quality assurance, anti-counterfeiting, and anti-theft measure. (Doc. No. 1, ¶¶

     16-24).



                                                   2

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 3 of 9
                                                                  Case No. 1:18-CV-23653-FAM


              Plaintiffs   brought   this   action   for   trademark   counterfeiting,   trademark

     infringement, and unfair competition pursuant to the Lanham Act, and for trademark

     infringement and unfair competition under the common law of the State of Florida,

     shortly after learning that the Verbena Defendants were removing codes from the labels

     of OLAPLEX® bottles and subsequently offering for sale and selling these decoded

     products to consumers. The removal of codes on these OLAPLEX® products interferes

     with Plaintiffs’ quality control and anti-counterfeiting efforts in violation of the Lanham

     Act. (Id., ¶¶ 25-38).

              Defendants responded to the Complaint by, inter alia, filing two Counterclaims

     on November 19, 2018. (Doc. No. 45). Through Counterclaim I, the Verbena Defendants

     seek a declaration that they have not and do not infringe the Olaplex Trademarks. The

     allegations of Counterclaim I mirror Olaplex’s claims in the Complaint. For example,

     Olaplex alleges that the Verbena Defendants engaged in trademark counterfeiting,

     trademark infringement, and unfair competition. (Doc. No. 1, ¶¶ 42-67). The Verbena

     Defendants, in their Counterclaim I, allege that their conduct is permissible and seek a

     declaration “that they have not and do not infringe the [Olaplex] Trademarks.” (Doc. No.

     10, p. 9 at ¶¶ 11, 13). A resolution of Olaplex’s claims, as asserted in the Complaint, will

     necessarily resolve the Verbena Defendants’ counterclaim seeking a declaratory judgment

     of non-infringement, as the substance of the claims is identical.1


     1
       Olaplex notes that this Motion to Dismiss seeks only partial disposition of the Verbena
     Defendants’ Counterclaims. However, pursuant to Rule 12(a)(4), Fed.R.Civ.P., and cases
     interpreting this rule, "filing a partial motion to dismiss will suspend the time to answer those
     claims or counterclaims that are not subject to the motion." See ThermoLife Intern., LLC v.
     Gaspari Nutrition, Inc., 2011 U.S. Dist. LEXIS 145504 (D. Ariz.) (even when a pending motion
                                                   3

         FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                         (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 4 of 9
                                                                Case No. 1:18-CV-23653-FAM


            III.    ARGUMENT AND CITATION OF AUTHORITIES

                    A. Legal Standard

            Under Rule 12(b)(6), a case must be dismissed when the allegations asserted in

     the complaint “fail[] to state a claim upon which relief may be granted.” FED. R. CIV. P.

     12(b)(6). Dismissal pursuant to Rule 12(b)(6) is appropriate when it appears no relief can

     be granted under any set of facts that could be proven consistent with the allegations.

     Fowler v. Coad, 2015 U.S. Dist. LEXIS 52765, *2-3 (N.D. Fla. Apr. 22, 2015)(citing

     Hishon v. King & Spalding, 467 U.S. 69, 104 S. Ct. 2229, 2232, 81 L. Ed. 2d 59 (1984)).

     A motion to dismiss a counterclaim for failure to state a claim is treated the same as a

     motion to dismiss a complaint. See Edge Sus. LLC v. Aguila, 2015 U.S. Dist. LEXIS

     144830 (S.D. Fla. Oct. 26, 2015)(citing Geter v. Galardi S. Enters., Inc., 43 F. Supp. 3d

     1322, 1325 (S.D. Fla. 2014)).

            Federal Rule of Civil Procedure 8(a) and Iqbal require a short-and-plain statement

     of facts supporting the elements of the Verbena Defendants’ Counterclaim I, sufficient to

     “nudge [their] claims ... across the line from conceivable to plausible.” Ashcroft v. Iqbal,

     556 U.S. 662, 678 (2009); see also Space Coast Credit Union v. Merrill Lynch, Pierce,


     to dismiss may only address some of the alleged claims, the motion to dismiss tolls the time to
     respond to all claims under Rule 12(a)(4)); see also Beaulieu v. Board of Trustees of University
     of West Florida, 2007 U.S. Dist. LEXIS 98749, *2-3 at n.1 (N.D. Fla. [Aug. 24, 2007])(holding
     that a partial motion to dismiss "automatically extends" the time to file a responsive pleading on
     unchallenged claims pursuant to Rule 12(a)(4)); Brocksopp Engineering, Inc. v. Bach-Simpson
     Ltd., 136 F.R.D. 485, 486-87 (E.D. Wis. 1991) (holding that requiring an answer to unchallenged
     claims would result in duplicative sets of pleadings in the event the 12(b) motion is denied and
     cause confusion). As such, Olaplex intends to file a responsive pleading to the unchallenged
     portion of the Counterclaims within 14 days of the Court’s entry of an order resolving the instant
     Motion to Dismiss.

                                                  4

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 5 of 9
                                                                 Case No. 1:18-CV-23653-FAM


     Fenner & Smith Inc., 2014 U.S. Dist. LEXIS 39159, *13 (S.D. Fla. Mar. 25, 2014). Post-

     Twombly, “the Court must accept all of the plaintiff's allegations as true in determining

     whether a plaintiff has stated a claim for which relief could be granted.” Prams Water

     Shipping Co. v. Salvador Group, Ltd., 2013 U.S. Dist. LEXIS 97630, 5 (S.D. Fla. July

     11, 2013). “‘A claim has facial plausibility when the plaintiff pleads factual content that

     allows the court to draw the reasonable inference that the defendant is liable for the

     misconduct alleged.’” R&R Games, Inc. v. Fundex Games, Ltd., 2013 U.S. Dist. LEXIS

     97621, 24 (M.D. Fla. July 12, 2013)(quoting Iqbal, 556 U.S. at 678); see also Edge Sys.

     LLC, 2015 U.S. Dist. LEXIS 144830 at *7 (“A complaint must also contain enough facts

     to indicate the presence of the required elements.”)(citing Pielage v. McConnel, 516 F.3d

     1282, 1284 (11th Cir. 2008)). But, claims that consist only of “threadbare recitals of a

     cause of action’s elements, supported by mere conclusory statements” (ibid), or

     “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

     inferences” are insufficient and should be dismissed. Id.

            In the instant case, Counterclaim I should be dismissed because it is merely

     duplicative of the Complaint itself and, therefore, has no useful purpose.

                    B. Counterclaim I Should be Dismissed as Redundant

            Counterclaim I for declaratory relief is duplicative of the claims for relief in the

     Plaintiffs’ Complaint. Counterclaim I does not raise issues beyond the Plaintiffs’ claims

     for federal trademark counterfeiting (Count 1), federal trademark infringement (Count 2),

     federal unfair competition (Count 3), and common law trademark infringement and unfair




                                                  5

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 6 of 9
                                                                 Case No. 1:18-CV-23653-FAM


     competition (Count 4). Thus, Counterclaim I should be dismissed because the relief

     sought is within the determination of the claims in the Plaintiffs’ Complaint.

            Federal law provides that district courts may entertain actions for declaratory

     judgment in "case[s] of actual controversy within its jurisdiction." 28 U.S.C. § 2201(a).

     Under such circumstances, district courts have the authority to grant declaratory relief

     and "declare the rights and other legal relations of any interested party seeking such

     declaration, whether or not further relief is or could be sought." Id. The Court's discretion

     over whether to sustain a claim for declaratory judgment extends to cases where a direct

     action involving the same parties and the same issues has already been filed. Knights

     Armament Co. v. Optical Sys. Tech., 568 F. Supp. 2d 1369, 1374-75 (M.D. Fla.

     2008)(citing Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325 (4th Cir. 1937)("It is

     well settled that the declaratory remedy should not be invoked merely to try issues . . . in

     pending cases.")).

            When deciding whether to dismiss a counterclaim on the basis that it is redundant,

     the Court must consider “whether a declaratory judgment serves a useful purpose.” See

     MacKnight Food Grp., Inc. v. Santa Barbara Smokehouse, Inc., 2015 U.S. Dist. LEXIS

     143705, *4-5 (S.D. Fla. Oct. 22, 2015); see also It's a 10, Inc. v. Beauty Elite Grp., Inc.,

     2013 U.S. Dist. LEXIS 70380, *9 (S.D. Fla. May 16, 2013)(citing Medmarc Cas. Ins. Co.

     v. Pineiro & Byrd, PLLC, 783 F. Supp. 2d 1214, 1216 (S.D. Fla. 2011)). In other words,

     "whether resolution of plaintiff's claim, along with the affirmative defenses asserted by

     defendants, would resolve all questions raised by the counterclaim." See MacKnight Food

     Grp. Inc., 2015 U.S. Dist. LEXIS 143705 at *4-5.

                                                  6

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 7 of 9
                                                                Case No. 1:18-CV-23653-FAM


            In this case, Plaintiffs allege that the Verbena Defendants are engaged in the

     unlawful enterprise of tampering with and removing product codes from genuine

     OLAPLEX® products, and subsequently offering for sale and selling these decoded

     products in such a way as to constitute, among other things, trademark infringement and

     unfair competition pursuant to the Lanham Act. (Doc. No. 1, ¶¶ 42-67). Counterclaim I is

     a “mirror image[] of [said claims], dealing with the same legal and factual issues.” It's a

     10, 2013 U.S. Dist. LEXIS 70380 at *9 (“Therefore, there is no need for the declaratory

     judgment, and the Court in its discretion will dismiss this part of the Counterclaim.”); see

     also Sembler Family P’ship #41, Ltd. v. Brinker Fla., Inc., 2008 U.S. Dist. LEXIS

     104707, *4-5 (M.D. Fla. Dec. 19, 2008)(“In the instant case, Brinker-FL’s declaratory

     judgment action mirrors Plaintiff’s damages claim, and, as such, Brinker-FL’s

     counterclaim is redundant and unnecessary.”). “Because the parties' rights with respect to

     trademarks will be decided by the infringement claims at hand, there is no need for

     declaratory judgment. Thus, the Court [should] dismiss[] [the] declaratory judgment

     claim without leave to amend.” Knights Armament, 568 F. Supp. 2d at 1375.

            Defendant's counterclaim for a declaratory judgment does not serve a useful
            purpose. Courts routinely dismiss counterclaims "that contain repetitious issues
            already before the court by way of the complaint or affirmative defenses."
            Medmarc, 783 F. Supp. 2d at 1217. Because the counterclaim is wholly
            duplicative of Defendant's Ninth affirmative defense, the Court declines to
            exercise its discretion over this claim. Therefore, Count IX of Defendant's
            counterclaim must be dismissed.

     Edge Sys. LLC, 2015 U.S. Dist. LEXIS 144830, *15-16 (emphasis added). The result

     should be no different here.

            In making a decision, Stickrath advises that "[t]he court should focus on whether
            the counterclaims 'serve any useful purpose,' and should dismiss or strike a
                                                  7

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 8 of 9
                                                              Case No. 1:18-CV-23653-FAM


            redundant counterclaim only when 'it is clear that there is a complete
            identity of factual and legal issues between the complaint and the
            counterclaim.'" See 2008 U.S. Dist. LEXIS 95127, [WL] at *4 (citations
            omitted). "In determining the usefulness of a claim, courts may consider
            whether resolution of plaintiff's claim, along with the affirmative defenses
            asserted by defendants, would resolve all questions raised by the
            counterclaim." It's a 10, Inc. v. Beauty Elite Grp., Inc., No. 13-60154-CIV, 2013
            U.S. Dist. LEXIS 121773, 2013 WL 4543796, at *2 (S.D. Fla. Aug. 27,
            2013)(Cohn, J.) (internal citation and quotations omitted). Here, the counterclaim
            for declaratory relief implicates the same factual and legal issues as RC Home's
            affirmative defenses. . . . As such, the resolution of RC Home's affirmative
            defenses would resolve the issues involved in the counterclaim. Therefore, the
            Court grants Tecnoglass's motion with respect to Count I, and dismisses the claim
            for declaratory relief contained in the counterclaim with prejudice.

     Tecnoglass, LLC v. RC Home Showcase, Inc., 2017 U.S. Dist. LEXIS 166032, *10-11

     (S.D. Fla. Oct. 6, 2017)(Scola, J.)(emphasis added),. As set forth herein, there is a

     “complete identity of factual and legal issues” between Olaplex’s Complaint asserting

     infringement claims and the Verbena Defendants’ Counterclaim seeking a declaration of

     non-infringement.    Maintaining Counterclaim I will unduly prejudice Plaintiffs by

     forcing them (and the Court) to expend time, energy, and other resources in addressing an

     utterly useless and entirely duplicative Counterclaim.

            IV.     CONCLUSION

            For the foregoing reasons, the Plaintiffs respectfully request that the Court enter

     an Order GRANTING this Motion and dismissing the Verbena Defendants’

     Counterclaim I on the basis that the Verbena Defendants have failed to state a claim upon

     which relief can be granted.




                                                 8

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
Case 1:18-cv-23653-FAM Document 14 Entered on FLSD Docket 12/10/2018 Page 9 of 9
                                                               Case No. 1:18-CV-23653-FAM


     DATED:         December 10, 2018             Respectfully submitted,

                                                  FRIEDLAND VINING, P.A.

                                                  /s/David K. Friedland
                                                  By: David K. Friedland
                                                  Florida Bar No. 833479
                                                  Email: dkf@friedlandvining.com
                                                  Jaime Rich Vining
                                                  Florida Bar No. 030932
                                                  Email: jrv@friedlandvining.com
                                                  9100 S. Dadeland Blvd., Suite 1620
                                                  Miami, FL 33156
                                                  (305) 777-1720 – telephone
                                                  (305) 456-4922 – facsimile

                                                  Counsel for Plaintiffs/
                                                  Counterclaim Defendants

                                 CERTIFICATE OF SERVICE

             I hereby certify that on the above referenced date, I electronically filed the
     foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
     foregoing document is being served this day on all counsel of record or pro se parties
     identified on the attached Service List in the Manner specified, either via transmission of
     Notices of Electronic Filing generated by CM/ECF or in some other authorized manner
     for those counsel or parties who are not authorized to receive electronically Notices of
     Electronic Filing.

     Richard Guerra
     Rafael Perez-Pineiro
     THE BRICKELL IP GROUP, PLLC
     1101 Brickell Avenue
     South Tower, Suite 800
     Miami, FL 33131
     email: rguerra@brickellip.com
     email: rperez@brickellip.com
     Service via ECF
                                                  /s/David K. Friedland
                                                  David K. Friedland




                                                 9

       FRIEDLAND VINING, P.A. • 9100 S. Dadeland Blvd., Suite 1620, Miami, Florida 33156 •
                       (305) 777-1720 • (305) 456-4922 telecopier
